Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before October 20, 1960, with notice of argument for November 1, 1960, said appeal to he argued or submitted when reached. Respondent’s points are to be served and filed on or before October 26, 1960. The stay contained in the order to show cause, dated September 16, 1960, is continued pending the hearing and determination of the appeal. Concur — Botein, P. J., Breitel, Stevens and Eager, JJ.